ORIGINAL                                  04/05/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 22-0005


                                       PR 22-0005
                                                                       HiLle.10
                                                                        APR 0 5 2022
                                                                     Bovven Greenwood
                                                                   Clerk of Supreme Court
                                                                      St:ate of Montana
IN RE THE MOTION OF CHERYL CHRISTINA
MINTZ FOR ADMISSION TO THE BAR OF THE                                   ORDER
STATE OF MONTANA




      Cheryl Christina Mintz has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Mintz has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Cheryl Christina Mintz may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the' office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this           day of April, 2022.



                                                             Chief Justice
Justices